Abatement Order filed July 25, 2019




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00165-CR
                               ____________

                      DAVID ERIC BEARD, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1397603

                            ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal, Brian Middleton.
On September 5, 2018 counsel filed a motion to withdraw as appellate counsel
because counsel determined that appellant’s appeal is frivolous. Appellant’s
appointed counsel filed a brief with the motion to withdraw in which he concludes
the appeal is wholly frivolous and without merit. See Anders v. California, 386
U.S. 738 (1967).
      On July 16, 2019, a motion was filed on appellant’s behalf by attorney Drew
Wiley requesting an extension of time to file a brief and requesting a copy of the
records in this case. Attorney Brian Middleton is still appellant’s attorney of record
and this court has not ruled on his motion to withdraw.

      Accordingly, we ORDER the judge of the 182nd District Court to
immediately conduct a hearing, at which appellant, appellant’s appointed counsel,
Brian Middleton, attorney Drew Wiley, and state’s counsel shall participate, either
in person or by video teleconference, to determine whether appellant has retained
Drew Wiley to represent him on appeal. If appellant has retained counsel, we direct
the trial court to consider appointed counsel’s request to withdraw.

      The judge shall see that a record of the hearing is made, shall make findings
of fact and conclusions of law, and shall order the trial clerk to forward a
transcribed record of the hearing and a supplemental clerk’s record containing the
findings and conclusions. Those records shall be filed with the clerk of this court
on or before August 26, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.

                                       PER CURIAM


Panel consists of Justices Wise, Jewell, and Zimmerer.